NOTE: This order is nonprecedential
United States Court of AppeaIs
for the iFederaI Circuit
WOODROW WOODS AND MARINE EXHAUST
SYSTEMS, INC.,
Plaintiffs-Cr0ss Appellcmts,
V.
DEANGELO MARINE EXHAUST, INC.,
Defendan,t-Appellcmt.
2010-1478, -1509
Appeals from the United States District Court for the
Southern District of Fl0rida in case n0. 08-CV-8l579,
Judge DanieI T.K. Hurley.
ON MOTION
ORDER
Upon review of these recently docketed notices of ap-
peal, the court considers whether Woodrow Woods et a1.
(W0ods) and DeAr1ge1o Marine Exhaust, Inc. should be
directed to respond concerning the timeliness of their
appeals
The district court entered judgment on June 8, 2010.
011 the same day, Woods moved to amend the judgment to

WOODS V. DEANGELO MARINE 2
include a permanent injunction. The district court
granted the motion in part on June 30, 2010 and on July
6, 2010 entered a permanent injunction. DeAngel0 filed a
notice of appeal seeking review of the permanent injunc-
tion, final judgment, and other orders on August 4, 2010.
Woods filed a notice of appeal on August 19, 2010.
Pursuant to Fed. R. App. P. 4(a)(1), a notice of appeal
must be filed within 30 days of entry of the judgment or
order appealed. Pursuant to Fed. R. App. P. 4(a)(4)(B)(ii),
“[a] party intending to challenge an order disposing of any
motion listed in Rule 4(a)(4)(A), or a judgment’s alteration
or amendment upon such a motion, must file a notice of
appeal . . . within the time prescribed by this Rule meas-
ured from the entry of the order disposing of the last such
remaining motion."
In this case, the district court entered an order dispos-
ing of Woods’ motion to amend the judgment on June 30,
2010. Thus, any appeal was due within 30 days of that
date, i.e., July 30, 2010. Because DeAngelo’s appeal was
filed on August 4, five days late, it appears to be untimely
with respect to the judgment and all other rulings of the
district court other than the July 6 permanent injunction
order. Thus, it appears that the court has jurisdiction
over DeAngelo’s appeal only to the extent he challenges
the July 6 order
Woods’ appeal similarly appears to be untimely. Fed.
R. App. P. 4(a)(3) allows a party to file a notice of appeal
within 14 days after another party files a notice of appeal.
H0wever, in this case Woods filed its appeal 15 days after
DeAngelo’s appea1. Thus, it appears that Woods’ appeal
is untimely.
Acc0rdingly,
I'r ls 0RDERED THAT:

3 WOODS V. DEANGELO MARINE
(1) DeAnge1o is directed to respond within 14 days of
the date of filing of this order concerning the court’s
jurisdiction over its appeal.
(2) Woods is directed to show cause within 14 days of
the date of filing of this order why his appeal should not
be dismissed as untimely
(3) The briefing schedule is stayed.
FoR THE CoURT
SEP 2 1 mm /s/Jan Hor`baly
Date J an Horba1y'
Clerk
cc: Jennifer E. Simpson, Esq.
Michael C. Cesarano, Esq.
s17
FlLED
u.s. couRT 0
THEFeE§it”<5E*¢t%F°“
SEP 2 1 2010
1AN HORBALY
CLERK